         MEMO ENDORSED
                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                  STEPHANIE DE ANGELIS
Corporation Counsel                              100 CHURCH STREET                           Assistant Corporation Counsel
                                                NEW YORK, N.Y. 10007                         Email: sdeangel@law.nyc.gov
                                                                                                       Tel.: (212) 356-3513
                                                                                                       Fax: (212) 356-1148

                                                                               January 6, 2020
          VIA ECF
          Honorable Katherine P. Failla
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                          Re:    Vickers-Pearson v. City of New York et al.,
                                 18-CV-08610 (KPF)
          Your Honor:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
          Corporation Counsel of the City of New York, and the attorney for defendants City of New York
          and Correction Officer Brown in the above-referenced matter. I write pursuant to the Court’s
          December 11, 2019 Order which ordered, among other things, defendants to serve defendants’
          Motion for Summary Judgment by January 15, 2020. (See Civil Docket Entry No. 52). In
          accordance with that Order, defendants respectfully request a brief sixteen-day enlargement of
          time from January 15, 2020 until January 31, 2020 within which defendants may serve
          defendants’ Motion for Summary Judgment. This is defendants’ first request for an extension of
          time to serve defendants’ Motion for Summary Judgment and pro se plaintiff, Tonye D’Mitria
          Vickers-Pearson, consents to this request. The reason for this request is the unforeseen necessity
          to respond to a plaintiff’s Motion for Summary Judgment in an unrelated case that is due on
          January 14, 2020. Defendants respectfully submit that a brief extension until January 31, 2020
          will not unduly delay this action.

                         Should the Court grant the within request the parties have conferred and propose
          the following briefing schedule:

                      •   Defendants’ Motion due:              January 31, 2020
                      •   Plaintiff’s Opposition due:          March 31, 2020
                      •   Defendants’ Reply due:               April 14, 2020
             Defendants thank the Court for its time and consideration in this matter.



                                                          Respectfully submitted,

                                                          Stephanie De Angelis /s
                                                          Stephanie De Angelis
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation Division




      BY FIRST CLASS MAIL
TO:   Tonye-D’mitra Vickers-Pearson DIN: 17-R-3194
      Plaintiff Pro Se
      Attica Correctional Facility
      639 Exchange Street
      P.O. Box 149
      Attica, NY 14011-149




Application GRANTED. The Court adopts the parties' proposed
modified briefing schedule.



Dated: January 6, 2020                                    SO ORDERED.
       New York, New York



                                                          HON. KATHERINE POLK FAILLA
A copy of this Order was mailed by Chambers to:           UNITED STATES DISTRICT JUDGE
Tonye-D'mitria Vickers-Pearson
NYSID: 09664066Q
DIN: 17-R-3194
Attica Correctional Facility
639 Exchange Street
P.O. Box 149
Attica, NY 14011-149


                                             -2-
